THE THIRTEENTH COURT OF APPEALS

                                       13-20-00326-CV


                                       Ex Parte A.G.


                                      On Appeal from the
                       357th District Court of Cameron County, Texas
                         Trial Court Cause No. 2019-DCL-07136-E


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 19, 2021